Citation Nr: 0313592	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  98-06 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a disorder of the left fifth finger.

2.  Entitlement to an increased rating for residuals of a 
cerebral concussion, to include headaches, dizziness, and 
loss of balance, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating for compensation 
due to individual unemployability.  


REPRESENTATION

Appellant represented by:	John Stevens Barry, Attorney



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1953.  

This matter was previously before the Board of Veterans' 
Appeals (Board) in May 2000, at which time the issues 
identified on the title page of this document were remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska, for additional development.  
Following the completion of the requested actions and return 
of the case from the RO, the Board in a July 2002 memorandum 
to its evidence development unit (EDU) sought, among other 
things, to retrieve certain medical records of the veteran 
and to secure two VA medical examinations.  This development 
was ordered pursuant to 38 C.F.R. § 19.9(a)(2) (2002).

In various, written statements received by the Board in 
December 2002, the veteran set forth allegations regarding 
his entitlement to service connection for a bowel disorder 
and diabetes mellitus, and entitlement to an increased rating 
for post-traumatic stress disorder.  Such issues are not now 
within the Board's jurisdiction for review, but are referred 
to the RO for appropriate consideration.


REMAND

As part of the development sought by the Board via a July 
2002 memorandum, the veteran was afforded two VA medical 
examinations, one of which was requested to assist the Board 
in determining his entitlement to a total disability rating 
for compensation based on individual unemployability (TDIU).  
The examiner in his December 2002 examination report noted 
that the veteran's service-connected chronic obstructive 
pulmonary disease (COPD) was very significant, with dyspnea 
on exertion and at rest.  This disability reportedly rendered 
the veteran unable to perform physical activity.  Although 
the foregoing statement is not responsive to the Board's 
query as to whether service-connected disabilities rendered 
the veteran unemployable, it nevertheless raises a claim of 
entitlement to an increase for COPD, including a claim of 
extraschedular entitlement to an increased disability 
evaluation.  Initial development and adjudication of this 
reasonably raised, intertwined issue necessitate a remand to 
the RO and deferral by the Board of its consideration of the 
TDIU claim.  See 38 C.F.R. § 3.321(b) (2002).

The Board further notes that the appellant has claimed 
entitlement to an increased evaluation for his service 
connected post traumatic stress disorder (PTSD).  That issue 
is inextricably intertwined with the claim of entitlement to 
TDIU benefits.  Hence, further development is in order.

Inasmuch as the aforementioned matters require remand to the 
RO, and in the interests of best utilizing limited resources, 
further actions by the RO as to the other issues within the 
Board's jurisdiction listed on the title page of this 
document are also herein requested.  Specifically, it is 
noted that the Board's EDU failed to obtain all medical 
records involving the veteran's May 1991 surgery at the VA 
Medical Center in Lincoln, Nebraska.  As well, it is apparent 
that the veteran has not waived his right to have that 
evidence developed through the Board's EDU regarding his 
claim for increase for cerebral concussion residuals reviewed 
by the RO.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(invalidating 38 C.F.R. § 19.9(a)(2), the provision granting 
authority to the Board to conduct its own development and 
adjudicate claims on the basis of evidence developed by the 
Board, but not reviewed by the RO).  As this matter is 
otherwise to be remanded, it is asked that the RO initially 
consider that evidence obtained directly by the Board as to 
the claim for increase for residuals of a cerebral 
concussion.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims files 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) and its implementing 
regulations are completed as to each of 
the issues identified on the title page 
of this document, as well as the 
veteran's claim of entitlement to an 
increased rating for COPD and chronic 
bronchitis.  In particular, the RO should 
ensure that the notification requirements 
and development procedures now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), as well as the implementing 
regulations, are fully complied with and 
satisfied.  This includes notifying the 
veteran in writing of what evidence, if 
any, will be obtained by him and what 
evidence, if any, will be retrieved by 
VA.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).

2.  By the same letter, the RO must also 
advise the veteran of the evidence needed 
to substantiate his claim of entitlement 
to an increased rating for COPD and 
chronic bronchitis, and ensure that such 
requirement has been met with respect to 
those issues identified on the title 
page.  He should also be instructed of 
his right to submit any additional 
argument and/or evidence in support of 
such claims.  That evidence may be of a 
lay or medical variety, including but not 
limited to an increased level of severity 
of his service-connected COPD and 
bronchitis, and residuals of a cerebral 
concussion, as well as evidence 
indicating that disability of the left 
fifth finger resulted from VA examination 
or treatment, and/or that service-
connected disabilities render him 
unemployable.  Evidence in support of an 
extraschedular evaluation for COPD should 
reflect a marked interference with 
employment attributable to 
COPD/bronchitis or the need for frequent 
periods of hospital care for treatment of 
COPD.  

3.  The RO should obtain for inclusion in 
the claims folders a complete set of 
medical records pertaining to a May 1991 
surgical procedure for carpal tunnel 
release undertaken at the VA Medical 
Center in Lincoln, Nebraska.  

4.  The RO should obtain any and all 
pertinent VA examination and treatment 
records of the veteran which were 
compiled since March 2002.  Once 
obtained, such records must be made a 
part of the veteran's claims folder.  

5.  The RO should arrange, through the 
veteran's attorney, to afford the 
appellant a VA medical examination for 
the purpose of determining the nature and 
severity of his COPD and chronic 
bronchitis. The claims folder must be 
made available to the examiner for review 
prior to any examination.  Such 
examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing, including X-rays and 
pulmonary function studies (inclusive of 
testing of Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)), necessary to 
determine the full extent of all 
disability present.  All applicable 
diagnoses must be fully set forth.  

The examiner is further asked to note 
whether any of the following are 
applicable to the veteran's respiratory 
status:

(a)	maximum exercise capacity is less 
than 15 ml/kg/min oxygen consumption 
(with associated cardiac or 
respiratory limitation); 
(b)	maximum exercise capacity is 15 
through 20 ml/kg/min oxygen 
consumption, (with cardiorespiratory 
limit);
(c)	cor pulmonale is present;
(d)	right ventricular hypertrophy is 
present;
(e)	pulmonary hypertension shown by 
echocardiogram or cardiac 
catheterization is present;
(f)	outpatient oxygen therapy is 
required. 

The examiner must also provide an 
opinion, with supporting rationale, as to 
the following:

Is it at least as likely as not 
that the COPD and chronic 
bronchitis result in a marked 
interference with the 
appellant's his employment or 
employability in general?

Use by the examiner of the 
italicized standard of proof in 
responding is required.

6.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
evaluate the severity of his PTSD.  
Complete psychological tests must be 
conducted.  The claims folders and copies 
of the old and new criteria for rating 
mental disorders must be made available 
to the examiner for review.  Based on the 
examination and study of the case, the 
examiner should provide detailed 
descriptions of all current 
symptomatology of the veteran's PTSD, and 
include a discussion of his social and 
industrial inadaptability/occupational 
and social impairment under both the old 
rating criteria, and then separately 
under the new rating criteria.  The 
examiner should also enter a complete 
multiaxial evaluation, and assign a 
Global Assessment of Functioning score 
together with an explanation of what the 
score represents.  A complete rationale 
for all opinions expressed must be 
provided.

7.  Thereafter, the RO should undertake 
any other development deemed appropriate 
regarding the veteran's claims of 
entitlement to increased ratings for 
PTSD, and COPD/bronchitis, prior to the 
readjudication of these claims.  In the 
event that the benefits sought are 
denied, the veteran and his attorney must 
be advised of the denial in writing and 
of the appellant's due process rights.  
Notice is hereby provided to the veteran 
that the filing of a notice of 
disagreement will initiate an appeal, and 
following the issuance of a statement of 
the case, such appeal must be perfected 
by the filing of a substantive appeal, if 
review by the Board at some future point 
in time is desired.  

8.  The RO should return the December 3, 
2002 VA examination report to James L. 
Hoff, M.D., or his designee, at the VA 
Medical Center in Omaha, Nebraska, for 
preparation of an addendum.  In this 
regard, a professional opinion, with 
supporting rationale, is necessary as to 
the following:

Is it at least as likely as not 
that the veteran's service-
connected disabilities, alone, 
which consist of post-traumatic 
stress disorder, COPD, chronic 
bronchitis, residuals of a 
cerebral concussion, fractured 
mandible, tinnitus, nicotine 
dependence, and bilateral 
hearing loss render him 
unemployable?

Use by the examiner of the 
italicized standard of proof in 
responding is required.

9.  Finally, after completion of the 
foregoing, the RO should review all of 
the evidence, and readjudicate the 
appellant's entitlement to compensation 
under 38 U.S.C.A. § 1151 for a left fifth 
finger disorder, entitlement to a rating 
in excess of 10 percent for residuals of 
a cerebral concussion, and entitlement to 
a TDIU, based on the all of the evidence 
on file and all governing legal 
authority.  If any benefit sought on 
appeal continues to be denied, the 
veteran and his attorney must be provided 
with a supplemental statement of the case 
citing all pertinent evidence and 
dispositive legal authority.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
The law requires 



full compliance with all orders in this remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.  



	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



